Exhibit 10.2

FTI Consulting, Inc. 2017 Omnibus Incentive Compensation Plan

Restricted Stock Award Agreement

 

To ____________:

 

FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an
award (the “Award”) of ______ restricted shares (the “Award Shares”) of the
Company’s common stock, par value $0.01 per share (the “Common Stock”) under the
FTI Consulting, Inc. 2017 Omnibus Incentive Compensation Plan, effective as of
June 7, 2017, as further amended or restated from time to time (the “Plan”),
conditioned upon your agreement to the terms and conditions described below. The
effective “Grant Date” will be ________ __, ___, subject to your promptly
[electronically acknowledging and accepting] [executing and returning a copy of]
this Agreement (as defined below) with respect to the Award.

 

This Restricted Stock Agreement (the “Agreement”) evidenced the Award and the
Award Shares. This Agreement and the Award of the Award Shares are made in
consideration of your employment with the Company or your Employer (as hereafter
defined) and are subject to any applicable terms of your written employment
arrangements or successor agreement, as amended from time to time, to which you
are subject (“Employment Agreement”), if applicable, between you (the
“Executive”) and the Company or an Affiliate of the Company (the “Employer”).
The Award is subject in all respects to and incorporates by reference the terms
and conditions of the Plan. You agree to accept as binding, conclusive, and
final all decisions or interpretations of the Compensation Committee (the
“Committee”) of the Board of Directors of the Company concerning any questions
arising under this Agreement or the Plan with respect to the Award and the Award
Shares.

Copies of the Plan and the Prospectus for the Plan are attached or have
otherwise been electronically provided to you. By executing this Agreement, you
acknowledge that you have received copies of those documents and have read,
understand and agree to all terms. You may request additional copies of the
those documents by contacting the Secretary of the Company at FTI Consulting,
Inc., 2 Hamill Road, North Building, Baltimore, Maryland 21210 (Phone: (410)
951-4800). You also may request from the Secretary of the Company copies of the
other documents that make up a part of the Prospectus (described more fully at
the end of the Prospectus), as well as all reports, proxy statements and other
communications distributed to the Company’s security holders generally.

 

1.Terminology; Conflicts.  The Glossary at the end of this Agreement includes
definitions of capitalized words used in this Agreement.  Unless otherwise
noted, all terms not defined in this Agreement (including the Glossary) have the
meanings given in the Plan or, if applicable, the Employment Agreement.

2.Employment Agreement.  All of the Award and Award Shares are unvested and
forfeitable as of the Grant Date. The Award and Award Shares are granted subject
to the forfeiture, vesting and other provisions specifically set forth in this
Agreement or the Employment Agreement (if applicable). Notwithstanding anything
to the contrary, the Award

 

2017 Omnibus Incentive Compensation Plan

Executive LTIP Restricted Stock Award Agreement

 

--------------------------------------------------------------------------------

 

 

and the Award Shares will be subject to and bound by all terms and conditions in
this Agreement and the Plan not specifically covered by or if contrary to the
effective Employment Agreement (if applicable).  

 

3.Vesting Terms and Conditions.  Notwithstanding any provision of the Plan, or
the Employment Agreement to the contrary, the following terms and conditions
will apply:

(a)Vesting.  So long as your Service with the Company or an Affiliate of the
Company continues through the applicable date upon which vesting is scheduled to
occur, [To Be Completed at Time of Award]___% of the Award Shares on or after
_______ __, ____, [To Be Completed at Time of Award]___% of the Award Shares on
or after ________ __, ____, and [To Be Completed at Time of Award]____% of the
Award Shares on or after _______ __, ____, such that the Award will be vested
and non-forfeitable for 100% of the Award Shares on ________ __, ____; except
none of the Award Shares will become vested and nonforfeitable after your
Service with the Company and its Affiliates ceases unless otherwise provided in
this Agreement or the Employment Agreement (if applicable).

 

(b)Acceleration of Vesting on Death, Total and Permanent Disability and Change
in Control. Notwithstanding the foregoing or any provision of the Plan or
Employment Agreement (if applicable) to the contrary, subject to you or your
estate, personal representative or guardian executing and delivering a Release
in accordance with your Employment Agreement and this Agreement, the Award
Shares will become fully vested (i) upon termination of the Executive’s Service
as a result of Executive’s death, (ii) upon the termination of the Restricted
Period (which for the avoidance of doubt, shall be complete on the date that is
12 months following your “separation from service” as such phrase is defined for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”)), pursuant to the Executive’s Employment Agreement, in the case
of termination of Executive’s Service as a result of Total and Permanent
Disability, or (iii) in the event that within one-year following a Change in
Control, the Executive’s service with the Company and its Affiliates is
involuntarily terminated by the Company (or successor thereto) or any of its
Affiliates for any reason other than for Cause, death, Total and Permanent
Disability, or by the Executive without Good Reason.       

 

(c)Continued Vesting Upon Termination by the Company or the Employer Without
Cause or by the Executive For Good Reason. Subject to Executive’s continued
compliance with Executive’s restricted covenant obligations (including, without
limitation, Executive’s non-compete obligations) under the Employment Agreement
and provided, that Executive (or Executive’s legally appointed administrator,
personal representative, executor, conservator or guardian) timely executes and
delivers a “Release” (as hereafter defined) in accordance with the Employment
Agreement, upon termination of Executive’s employment by the Company or the
Employer without “Cause” (as hereafter defined) or upon termination of
Executive’s employment by Executive for “Good Reason” (as hereafter defined),
the unvested portion of the Award Shares (if any) scheduled to vest on the
vesting date immediately

 

 

2017 Omnibus Incentive Compensation Plan

Executive LTIP Restricted Stock Award Agreement

- 2 -

= "LAST PAGE ONLY" 2

--------------------------------------------------------------------------------

 

 

following the effective date of such termination shall remain outstanding and
shall become fully vested and nonforfeitable on such originally scheduled
vesting date (without regard to the otherwise applicable continued employment
requirement); and the balance of unvested Award Shares shall be immediately
forfeited for no consideration.

(d)Forfeitures; Termination of Service.  [To Be Completed at Time of Award]

 

[Subject to Sections 1(a), 1(b) and 1(c) hereof, you will forfeit all unvested
Award Shares upon either your resignation, including your resignation without
Good Reason, or the termination of your employment or Service relationship with
the Company or Employer for Cause as determined by the Committee, which
determination will be conclusive. If you cease to be a “common law employee” of
the Company or any of its Affiliates but you continue to provide bona fide
Services (which shall not include any period of salary continuation commencing
after termination due to your Employment Agreement (if applicable) or any
Company severance plan) to the Company or any of its Affiliates following such
cessation in a different capacity, including without limitation as a director,
consultant or independent contractor, then a termination of your employment or
Service relationship will not be deemed to have occurred for purposes of this
Agreement upon such change in capacity. In the event that your employment or
Service relationship is with a business, trade or entity that, after the Grant
Date, ceases for any reason to be part of the Company or an Affiliate, your
employment or Service relationship will be deemed to have terminated for
purposes of this Agreement upon such cessation if your employment or Service
relationship does not continue uninterrupted immediately thereafter with the
Company, an Affiliate of the Company or the acquirer of the Company upon a
Change in Control.]  

 

(e)Releases.  The failure to timely execute and deliver a Release in accordance
with the Employment Agreement as required under Section 1(b) above by you (or if
applicable, your executor, administrator, or legally authorized guardian or
personal representative), which for the avoidance of doubt, must be executed and
no longer subject to revocation within sixty (60) days following the applicable
termination event provided in this Agreement, shall result in the immediate
forfeiture of all unvested Award Shares.  

 

4.Restrictions on Transfer.  The Executive may not sell, assign, transfer,
pledge, hypothecate, encumber or dispose of in any way (whether by operation of
law or otherwise) the Award and the Award Shares, and neither the Award nor the
Award Shares may be subject to execution, attachment or similar process. Any
sale or transfer, pledge, hedge, hypothecation, encumbrance or other
disposition, or purported sale or transfer, pledge, hedge, hypothecation,
encumbrance or other disposition, shall be null and void.  The Company will not
be required to recognize on its books any action taken in contravention of these
restrictions.

 

5.Stock Certificates.  As soon as practicable after the Award Shares vest, the
Company will deliver a Common Stock certificate on account of vested Award
Shares in your name, or, if applicable, in the names of your heirs or your
estate, or deliver shares of Common

 

 

2017 Omnibus Incentive Compensation Plan

Executive LTIP Restricted Stock Award Agreement

- 3 -

= "LAST PAGE ONLY" 3

--------------------------------------------------------------------------------

 

 

Stock electronically or in certificate from to your designated broker on your
behalf. The certificate or book entry account (by electronic notation) shall
bear such restrictive legends or restrictions as the Company, in its sole
discretion, shall require.  If you are deceased (or if Disabled and if
necessary) at the time that a delivery of Award Shares is to be made, the shares
of Common Stock upon vesting of Award Shares will be delivered to your executor,
administrator, legally authorized guardian or personal representative, in
accordance with instructions received from your executor, administrator, legally
authorized guardian or personal representative (as applicable).

 

6.Postponement of Delivery.  The Company may postpone the delivery of shares of
Common Stock upon vesting of Award Shares for so long as the Company determines
to be necessary or advisable to satisfy the following, subject to the
requirements and limitations of Code Section 409A:

 

 

i.

the completion or amendment of any registration of such shares or satisfaction
of any exemption from registration under any securities law, rule, or
regulation;

 

 

ii.

compliance with any requests for representations; and

 

 

iii.

receipt of proof satisfactory to the Company that a person seeking such shares
on your behalf upon your Disability (if necessary), or upon your estate’s behalf
after your death, is appropriately authorized.

 

7.Taxation.

 

(a)Tax Withholding.  By signing this Agreement, you authorize your Employer and
the Company, except as provided below, to deduct from any compensation or any
other payment of any kind due you the amount of any federal, state, local or
foreign taxes required by law to be withheld as a result of the grant or vesting
of the Award Shares in whole or in part.  The Company may, in its discretion,
agree that it will, upon your request, permit you to satisfy, in whole or in
part, the Company’s minimum statutory withholding tax obligation (based on
minimum rates for federal and state law purposes, including payroll taxes) which
may arise in connection with the Award, either by electing to have the Company
withhold the issuance of, or redeem, shares of Common Stock or by electing to
deliver to the Company already-owned shares of Common Stock of the Company, in
either case having a Fair Market Value equal to the amount necessary to satisfy
the statutory minimum withholding amount due. In lieu of the foregoing, the
Company may require you to make a cash payment to such Employer or the Company
equal to the amount required to be withheld.  If you do not make provision for
the payment of such taxes when requested, the Company may refuse to issue any
Common Stock certificate under this Agreement until arrangements satisfactory to
the Committee for such payment have been made.

 

 

 

2017 Omnibus Incentive Compensation Plan

Executive LTIP Restricted Stock Award Agreement

- 4 -

= "LAST PAGE ONLY" 4

--------------------------------------------------------------------------------

 

 

(b)Tax Election.  You are advised to seek independent tax advice from your own
advisors regarding the availability and advisability of making an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended.  Any such
election, if made, must be made within 30 days of the Grant Date. You expressly
acknowledge that you are solely responsible for filing any such Section 83(b)
election with the appropriate governmental authorities, irrespective of the fact
that such election is also delivered to your Employer or the Company. You may
not rely on your Employer, the Company or any of their respective officers,
directors or employees for tax or legal advice regarding this Award. You
acknowledge that you have sought tax and legal advice from your own advisors
regarding this Award or have voluntarily and knowingly foregone such
consultation.

 

8.Adjustments for Corporate Transactions and Other Events. The Award Shares
shall be subject to the provisions of the Plan relating to adjustments for
changes in corporate capitalization and other extraordinary or unusual or
non-recurring events.

 

9.Non-Guarantee of Employment or Service Relationship.  Nothing in the Plan or
this Agreement alters your at-will or other employment status pursuant to your
Employment Agreement (if applicable) or other Service relationship with your
Employer and the Company. This Agreement is not to be construed as a contract of
employment or Service relationship between the Company (or your Employer) or any
of its Affiliates and you, nor as a contractual right of you to continue in the
employ of, or in a service relationship with, the Company (or your Employer) or
any of its Affiliates for any period of time.  This Agreement does not limit in
any manner the right of your Employer or the Company to discharge you at any
time with or without Cause or notice and whether or not such discharge results
in the forfeiture of any Award Shares or any other adverse effect on your
interests under the Plan.

 

10.Rights as Stockholder.  As the owner of record of Award Shares, you are
entitled to all rights of a stockholder of the Company, including the right to
vote the Award Shares, except that you will not have any right to cash dividends
or other distributions declared or paid with respect to unvested and forfeitable
Award Shares. All cash dividends and any other distributions paid with respect
to unvested Award Shares will be held by the Company in trust for your benefit
and paid to you upon vesting of the Award Shares. Upon forfeiture of any Award
Shares, any cash dividends and distributions then held in trust with respect to
such shares will be forfeited and will be returned to the Company.

 

11.The Company’s Rights.  The existence of the Award and the Award Shares does
not affect in any way the right or power of the Company or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Company's capital structure or its business, including that
of its Affiliates, or any merger or consolidation of the Company or any
Affiliate, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or

 

 

2017 Omnibus Incentive Compensation Plan

Executive LTIP Restricted Stock Award Agreement

- 5 -

= "LAST PAGE ONLY" 5

--------------------------------------------------------------------------------

 

 

any sale or transfer of all or any part of the Company's or any Affiliate’s
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

12.Entire Agreement.  This Agreement, inclusive of the Plan and the applicable
terms of the Employment Agreement, which hereby are incorporated by reference
into this Agreement, contains the entire agreement between you, your Employer
and the Company with respect to the Award and the Award Shares. Any and all
existing oral or written agreements, representations, warranties, written
inducements, or other communications made prior to the execution of this
Agreement by any person with respect to the Award or the Award Shares are
superseded by this Agreement and are void and ineffective for all purposes.

 

13.Conformity and Conflicts. Unless otherwise specifically provided in this
Agreement, in the event of any conflict, ambiguity or inconsistency between or
among any term in this Agreement, the Plan or your Employment Agreement (if
applicable), the provisions of, first, the Plan, second, this Agreement and
lastly, your Employment Agreement (if applicable), will control in that order of
priority, except in the case of Section 16 of this Agreement, which will control
in all cases, except in the case of Section 15 of this Agreement which will
control in all cases.  

 

14.Amendment.  This Agreement may be amended from time to time by the Committee
in its discretion; provided, however, that this Agreement may not be modified in
a manner that would have a materially adverse effect on the Award and Award
Shares as determined in the discretion of the Committee, except as provided in
the Plan or the Employment Agreement (if applicable) or in any other written
document signed by you and the Company.

 

15.Governing Law.  The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, will be determined exclusively in accordance with
the laws of the State of Maryland, without regard to its provisions concerning
the applicability of laws of other jurisdictions.  Any suit or action with
respect to the Award or the Award Shares will be brought in the federal or state
courts in the districts which include Baltimore, Maryland, and you agree and
submit to the personal jurisdiction and venue thereof.

 

16.Severability.  If a court of competent jurisdiction (or arbitrator(s), as
applicable) determines that any portion of this Agreement is in violation of any
statute or public policy, then only the portions of this Agreement which violate
such statute or public policy shall be stricken, and all portions of this
Agreement which do not violate any statute or public policy shall continue in
full force and effect. Further, it is the parties' intent that any court order
(or decision of arbitrator(s), as applicable) striking any portion of this
Agreement should modify the terms as narrowly as possible to give as much effect
as possible to the intentions of the parties' under this Agreement.

 

 

2017 Omnibus Incentive Compensation Plan

Executive LTIP Restricted Stock Award Agreement

- 6 -

= "LAST PAGE ONLY" 6

--------------------------------------------------------------------------------

 

 

17.Further Assurances.  You agree to use your reasonable and diligent best
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for your benefit or to cause the same to be
fulfilled and to execute such further documents and other papers and perform
such further acts as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated herein.

 

18.Headings.  Section headings are used in this Agreement for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.

 

19.Counterparts.  This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which will be deemed an
original, but all of which together will constitute the same instrument.

 

{The Glossary follows on the next page}




 

 

2017 Omnibus Incentive Compensation Plan

Executive LTIP Restricted Stock Award Agreement

- 7 -

= "LAST PAGE ONLY" 7

--------------------------------------------------------------------------------

 

 

GLOSSARY

 

(a)“Cause” has the meaning ascribed to such term or words of similar import in
your Employment Agreement.

 

(b)“Change in Control” shall have the meaning ascribed to such term under the
Plan, provided that, such event is also a “change in control event” as described
in Code Section 409A.  

 

(c)“Good Reason” has the meaning ascribed to such term or words of similar
import in your Employment Agreement.

 

(d)“Service” means your employment or other service relationship with the
Company or your Employer so long as your Employer is an Affiliate of the
Company, except that if you cease to be a “common law employee” of the Company
or any of its Affiliates but you continue to provide bona fide services (which
shall not include any period of salary continuation commencing after termination
due to your Employment Agreement (if applicable) or any Company severance plan)
to the Company or any of its Affiliates following such cessation in a different
capacity, including without limitation as a director, consultant or independent
contractor, then a termination of your employment or service relationship will
not be deemed to have occurred for purposes of this Agreement upon such change
in capacity. In the event that your employment or service relationship is with a
business, trade or entity that, after the Grant Date, ceases for any reason to
be part of the Company or an Affiliate, your employment or service relationship
will be deemed to have terminated for purposes of this Agreement upon such
cessation if your employment or service relationship does not continue
uninterrupted immediately thereafter with the Company or an Affiliate of the
Company.

 

(e)“Total and Permanent Disability” has the meaning ascribed to such term or
words of similar import in your Employment Agreement (if applicable) and, in the
absence of an effective Employment Agreement (if applicable), means the
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in your death or which has lasted or can be expected to last for a
continuous period of not less than twelve months.  The Committee may require
such proof of Total and Permanent Disability as the Committee in its sole
discretion deems appropriate and the Committee’s good faith determination as to
whether and when you are totally and permanently disabled will be final and
binding on all parties concerned.

 

(f)“You,” “Your” means the recipient of the Award as reflected in the first
paragraph of this Agreement.  Whenever the word “you” or “your” is used in any
provision of this Agreement under circumstances where the provision should
logically be construed, as determined by the Committee, to apply to the estate,
personal representative, or beneficiary to whom the Award may be transferred by
will or by the laws of descent and distribution, the words “you” and “your” will
be deemed to include such person.

 

 

2017 Omnibus Incentive Compensation Plan

Executive LTIP Restricted Stock Award Agreement

- 8 -

= "LAST PAGE ONLY" 8

--------------------------------------------------------------------------------

 

 

 

[IN WITNESS WHEREOF, this Agreement is dated and has been executed as of the
date electronically acknowledged and accepted by the award recipient.]

 

[IN WITNESS WHEREOF, the Company and the award recipient have caused this
Agreement to be executed as of the ___ day of _____, ____.

 

FTI CONSULTING, INC.

 

 

By:

 

Name

 

Title:

 

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein.]

 

AWARD RECIPIENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2017 Omnibus Incentive Compensation Plan

Executive LTIP Restricted Stock Award Agreement

- 9 -

= "LAST PAGE ONLY" 9